Citation Nr: 1411826	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-00 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to November 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

A videoconference hearing in front of the undersigned Veterans Law Judge was held in June 2012.  A transcript of the hearing has been associated with the claim file.

The Board has reviewed the Veteran's Virtual VA file and finds there are no additional relevant records contained therein.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the VCAA requires that VA afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a thorough and contemporaneous medical examination'" when necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When medical evidence is not adequate, the VA must supplement the record by seeking an advisory opinion or ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

The Veteran seeks service connection for a left knee disability.  He alleges that while in service, he injured his left knee during basic training but never sought treatment.  He testified at the hearing that he continued to have problems in service with his left knee in the form of pain and swelling, but he never reported it.  The Veteran is competent to report an injury in service.  For purposes of this remand, the Board accepts his reports of an injury to the left knee in service.  

A VA orthopedic clinic note of January 2011 states that the reported injury or sprain to the knee in service could have potentially accelerated his arthritis at that time.  The Board notes that the record shows the Veteran has been diagnosed with arthritis of the left knee and has had several surgeries.

The Veteran has not been afforded a VA examination.  Considering the above, the Board finds that a VA medical examination and opinion are needed prior to deciding the claim.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any currently found disability of the left knee.  The examiner should specifically comment as to whether it is as likely as not (i.e., to at least a 50-50 degree of probability) that any current disability of the left knee is related to or was aggravated by the claimed in-service injury to the left knee, or whether such an etiology or relationship is unlikely (i.e., less than a 50-50 probability).  The claims folder should be made available to the examiner.  The examiner must state that a review of the claim file was conducted full rationale for any opinion rendered must be provided.

2. After completing any further development as may be indicated by any response received upon remand, readjudicate the claim based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claim file since the last statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


